DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 1, 2, 3, 5, 6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard 
 	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
Specifically, claim 1 is directed to a method.  Each of the claims falls under one of  four statutory classes of invention.  Claim 6 does not meet any of the four statutory class of inventions.
	 Taken claim 1, as an example, claim 1 recites :
transmitting, by a demander, product demand information to form a demand order, and transmitting, by a supplier, self-processing capability information, matching according to the demand information and the processing capability information, and transmitting the demand order to the supplier;
	selecting, by the supplier, the demand order to quote; confirming, by the two patties, quotation, establishing transaction and generating a smart contract, and
	after completing goods delivery, automatically executing account transfer according to the smart contract to complete outsourcing processing transaction.
	Claim 1 recites functions of performing a method of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations, advertising, marketing or sales activities or behaviors or business relations. 
	Claims 2, 3 and 5 recite interactions among the plurality of involved entities.
Claim 6 recites :
receive information of a demander and a supplier and transmit the information, 
configured to match the information of the demander with the information of the supplier 
generate a transaction contract according to quotation of the supplier, and to automatically execute transaction; 
acquires the transaction contract in the blockchain and executes the transaction.
	Claim 6 is directed to the performing of a transaction between a demander and a supplier.  These functions involve performing a method of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations, advertising, marketing or sales activities or behaviors or business relations. 
Claim 8 recites interactions among the plurality of involved entities.  
	The independent claims recite the additional elements  of a “blockchain” and a “server”.  Each of these claimed elements is noted to perform their generic functions.  Functions of transmitting data (which is an insignificant post solution activity), matching and selecting data are functions that are usually performed by a generic computer or server.  Executing of a transaction to complete outsourcing of a transaction encompasses a transaction among at least two entities.            

The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
The claims merely amount to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system (e.g. a computer system comprising a generic database; a generic element for providing an internet store comprising a website; a generic element for receiving consumer input; a generic display on the website; and a generic element to allow the consumer to complete a purchase) to merely carry out the abstract idea itself. 
The judicial exception is not integrated into a practical application.  In particular, the claimed blockchain and server are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hare (US Pat. No. 6,850,900) in view of an article titled “Encryption software protects online transactions”.
As per claim 1, Hare et al disclose a system and method for providing a platform in 
which suppliers may list their available products and services using an online catalog and buyers  may access the online platform using login credentials.  See the abstract of Hare et al.  Hare et al teach and/or disclose the invention as claimed with the exception of the provision of a blockchain architecture to implement the claimed invention. 
	Accordingly, Hare et al teach and/or disclose:
transmitting, by a demander, product demand information to a network data server to form a demand order, and transmitting, by a supplier, self-processing capability information to the network data server, performing, by the network data server, matching according to the demand information and the processing capability information, and transmitting the demand order to the supplier;
	selecting, by the supplier, the demand order to quote; confirming, by the two parties, quotation, establishing transaction and generating a contract, and after completing goods delivery, automatically executing account transfer to complete outsourcing processing transaction.
	Applicant is directed to column 16, line 30 to column 17, line 45 of Hare et al. 
As per claim 2, Hare et al teach and/or disclose wherein after the supplier makes the quotation, the supplier and the demander are capable of bargaining automatically through the network data server.  Applicant is directed to  column 17, line 63 to column 18, line 54 of Hare et al.      
	As per claim 5, Hare et al teach and/or disclose wherein the demand information comprises product-related information which comprises a processing category, a processing quantity, processing technology level and precision requirements, and a processing deadline; and self-processing capacity information which comprises a production capacity, a production category, and production and processing technology information possessed.  Applicant is directed to column 18, lines 33-65 and figures 2-5 of  Hare et al.
	As pe claim 6, Hare et al disclose a system and method for providing a platform in which suppliers may list their available products and services using an online catalog and buyers  may access the online platform using login credentials.  See the abstract of Hare et al.  Hare et al teach and/or disclose the invention as claimed with the exception of the provision of a blockchain architecture to implement the claimed invention. 
	Accordingly, Hare et al teach or disclose   a broadcasting module configured to receive information of a demander and a supplier and transmit the information, to match the information of the demander with the information of the supplier received by the broadcasting module, an automatic bargaining module configured to generate a transaction contract according to quotation of the supplier, and to automatically execute transaction; and to execute the transaction.
As per claim 10, Hare et al teach and/or disclose a database storing a processing procedure, processing technology information of the supplier and compares the processing technology information with data in the database to generate a recommendation report containing production data.  Applicant is directed to column 18, lines 33-65 and figures 2-5 of  Hare et al.
As per claims 1,2, 5, 6 and 10, the only difference between Hare et al and the claimed invention is that Hare et al does not provide a blockchain technology to support the claimed invention.  Blockchain technology has been well known in the art.  Blockchain technology uses an encryption technique using a public key and a private key using digital signatures to secure transactions and which transactions cannot be altered.  See the teachings titled “Encryption software protects online transactions”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings providing in the article into the system and method of Hare et al. in order to securitize all transactions among the plurality of involved entities in an unalterable manner.
	
Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698


May 26, 2022